PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/342,463
Filing Date: 3 Nov 2016
Appellant(s): MasterCard International Incorporated



__________________
Shawn Cage
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/11/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant Argument A:
The appellant asserts that different embodiments of Lohe are cited and the Examiner has improperly merely picked and chosen aspects from the alternative embodiments that the applied art has not taught to be usable together. The examiner respectfully disagrees. The embodiments of Lohe are not exclusive to each other, and Lohe also suggested that embodiments may be utilized and functional, logical, operational, organizational, structural and/or topological modifications may be made without departing from the scope and/or spirit of the disclosure [1416]. It would be obvious to combine and/or modify the various embodiments of Lohe to enable a great deal of flexibility and customization as Lohe suggested in Paragraph [1416].
Appellant Argument B:
The appellant asserts that Devadas does not discloses a first and second wrapped symmetric key being used and transmitting the at least two wrapped symmetric keys. The examiner respectfully disagrees. Devadas discloses generating multiple encrypted keys with public keys of service providers (i.e., first and second wrapped keys with corresponding public keys) and sharing the keys with corresponding service providers (i.e. transmitting wrapped keys). Lohe discloses a system of generating and transmitting encrypted promissory note and various corresponding data to blockchain. It would be obvious to modify Lohe's system with feature of Devadas to generate two wrapped keys with different public key to suit the situation where there are multiple entities involving the transaction.
The appellant further asserts that the first and the second wrapped symmetric keys are not non-functional descriptive material. The examiner respectfully disagrees. A limitation is considered as non-functional descriptive material if the limitation claims the content of information and is not functionally or structurally related to the associated physical substrate. The wrapped symmetric keys are data that is generated and transmitted. Therefore, the wrapped symmetric keys are content of information and they are not functionally or structurally related to the associated physical substrate. The appellant further asserts that the wrapped symmetric keys are not non-functional descriptive material because the symmetric key is used to encrypt promissory note. The examiner respectfully disagrees. The symmetric key and the wrapped symmetric keys are different elements.
In addition, claim 14 is directed to a system and its component and their capabilities. The test as to whether the prior art reads on claim is whether the equivalent components in the prior art is capable of performing the functions, not necessarily the combination of steps. Therefore, the cited arts teach claim 14.
Appellant Argument C:
The appellant asserts that the cited art does not teach “the symmetric key is additionally wrapped with a third public key to create a third wrapped symmetric key associated with a payment network.” The examiner respectfully disagrees. Devadas discloses using public keys of parties of the transaction to wrap the symmetric key (see [0069]). It would have been obvious to further generate a third wrapped key by modifies the system to further use a network public key to wrap (i.e., encrypt) the symmetric key as taught by Rune. 
Appellant Argument D:
The appellant asserts that the cited art does not teach claim 4 and 17 “the authorization request is received from the payment network, and the electronically transmitted blockchain transaction includes the third wrapped symmetric key,” because the cited arts does not teach “a third wrapped symmetric key,” The examiner respectfully disagrees. As stated above in Argument C, the cited arts teach “a third wrapped symmetric key,” the cited arts teach claim 4 and 17.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
08/09/2022
Conferees:
/STEVEN S KIM/Primary Examiner, Art Unit 3685
                                                                                                                                                                                                        /Vincent Millin/
Appeal Practice Specialist






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.